Citation Nr: 0812991	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for foot problems. 

2.  Entitlement to service connection for spinal problems, to 
include degenerative disc disease of the cervical and lumbar 
spine, claimed as secondary to foot problems. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran timely appealed the March 
2000 rating action to the Board.  Jurisdiction of the claims 
files currently resides with the Baltimore, Maryland RO.  

In August 2004, the veteran requested a hearing with the 
Board in Washington D.C. In the Appellant's Brief, the 
veteran's representative correctly pointed out that the 
veteran was never scheduled for his requested hearing.  In 
November 2006, the Board sent a letter to the veteran giving 
him 30 days to clarify his request for a hearing. In the 
letter, it noted that if it did not hear from him during that 
time period it would assume he did not want a hearing.  The 
Board did not receive a response from the veteran within 30 
days; therefore, there is no hearing pending.

In April 2007, the Board remanded the veteran's claims to the 
RO for additional development.  The requested development has 
been completed and the case is ready for appellate review. 


FINDINGS OF FACT

1.  The veteran's claimed foot problems, to include several 
podiatric surgeries of the feet, were not manifested in 
service and have not otherwise been shown to be related to 
service.

2.  The veteran's currently diagnosed degenerative disc 
disease of the lumbar and cervical spine, claimed as spine 
problems, were not manifested in service and have not been 
shown to be otherwise related to service; arthritis of the 
lumbar and cervical spine was not manifested to a compensable 
degree within a year of discharge. 

CONCLUSIONS OF LAW

1.  Foot problems were not incurred in or aggravated by 
service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2007).

2.  Spine problems, to include degenerative disc disease of 
the cervical and lumbar spine, were not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in an August 2001 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
claims for service connection for foot problems and spine 
problems, to include degenerative disc disease of the lumbar 
and cervical spine, are being denied, no effective dates or 
ratings are being set, and the lack of notice as to these 
elements is not prejudicial.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via an August 2001 letter.  Id. 



        
       Duty to Assist 

The Board is aware that the RO obtained only limited service 
medical records of the veteran, including reports of his 
entrance and separation examinations.  A January 2004 
correspondence from the service department indicates that all 
records of the veteran in their possession had been mailed to 
the RO.  

Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case. 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has 
a heightened obligation to explain findings and carefully 
consider the benefit-of-the-doubt rule where government 
records are presumed destroyed).

Moreover, pursuant to the Board's April 2007 remand 
directives, the VA Medical Center (VAMC) in Baltimore, 
Maryland informed the Baltimore, Maryland RO that they did 
not have any treatment records of the veteran, dated prior to 
2003, at their facility.  Records from the aforementioned 
VAMC, dating subsequent to 2003, were obtained and have been 
associated with the claims files.  In addition, although the 
RO scheduled the veteran for a VA examination in September 
2007 in conjunction with the instant claims, he failed to 
report.  When a VA examination is scheduled in conjunction 
with a service connection claim, the claim shall be based on 
the evidence of record.  38 C.F.R. § 3.655.

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran has maintained that he has 
developed spinal problems as a result of his foot problems.  
In this regard, the Board notes that service connection for a 
disability may be granted as secondary to incurrence or 
aggravation due to a separately service-connected disorder 
under VA regulations in certain circumstances. 38 C.F.R. § 
3.310(b) (2007); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order for 38 C.F.R. § 
3.310(b) to be applicable, however, service connection must 
be in effect for the underlying disorder, here the claimed 
foot problems.  Given the Board's unfavorable determination 
of the claim of service connection for foot problems, 
described below, 38 C.F.R. § 3.310 is not applicable in this 
case and will not be further considered.

III.  Legal Analysis

After a careful review of the evidence of record, the Board 
finds that service connection for foot and spinal problems, 
to include degenerative disc disease of the lumbar and 
cervical spine, is not warranted.  In reaching the foregoing 
determination, and as will explained in more detail below, 
the record is devoid of any medical opinion establishing an 
etiological relationship between the veteran's claimed foot 
and spinal problems and his period of active military 
service.  

The Board initially observes that the veteran's limited 
service medical records, to include an April 1973 "EXTENSION 
PHYSICAL" examination report, are entirely negative for foot 
or spine abnormalities; the appellant's feet and spine were 
reported to have been "normal."  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's claimed spinal 
and foot problems was in the late 1990's and late 2001, 
respectively, decades after the veteran's discharge from 
service in May 1974.

A February 2000 private treatment report reflects that X-rays 
of the veteran's lumbar and cervical spine, performed in 
December 1998, revealed evidence of arthritic changes, some 
advanced.  (see, February 2000 report, prepared by D. L. C., 
D. C.)  Thus, as arthritis of the cervical and lumbar spine 
was not manifested until 1998, over two decades after service 
discharge in 1974, service connection for spinal problems, to 
include degenerative disc disease of the cervical and lumbar 
spine on a presumptive basis is not warranted.  38 C.F.R. §§ 
3.307, 3.309. 

Regarding the veteran's foot problems, a November 2001 VA 
record shows that the veteran underwent surgery for a 
hellomamolle of the third interspace of the right foot.  
(see, November 2001 VA outpatient report).   

The remainder of the post-service medical evidence of record 
reflects that the veteran continued to seek treatment for his 
foot and spinal problems.  To this end, the veteran underwent 
several podiatric surgeries to include, but not limited to, 
hammertoe surgery of the left 2-4 toes.  These same records, 
however, do not contain any opinion regarding an etiological 
link between the appellant's foot and spine disorders and his 
period of active military service.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims. 

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in 
statements submitted throughout the duration of the appeal. 
The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for foot problems and 
spinal problems, to include degenerative disc disease of the 
lumbar and cervical spine. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for foot problems is denied. 

Service connection for spinal problems, to include 
degenerative disc disease of the lumbar and cervical spine, 
to include as secondary to foot problems is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


